CABELL, J.,
delivered the opinion of the court. It is established, in England, by a long course of uniform decision, that a married woman is, as to property settled to her separate use, a feme sole; and, as a consequence of this principle, and an incident to the right of enjoyment, that she has a right to dispose of all her separate personal property, and the profits of her separate real estate, in the same manner as if she were a feme sole, unless her power of alienation be restrained or restricted by the instrument creating the separate estate. The same principle has been sanctioned by this court, in the case of West v. West’s ex’ors.
The will of John Stewart gave the appellant, an estate for her separate use and benefit, in the money thereby bequeathed, and imposed no restraint on her power uf alienation. *It follows, therefore, that so far from her being confined, in her own enjoyment of it, to the use of the interest of the fund during her life, she is to be regarded as the absolute owner of both principal and interest, and should be permitted to make any disposition thereof that she may desire to make.
The decree is reversed, and the cause remanded to be proceeded in according to the principles now declared.